^Barnard, P. J. :
The complaint sets forth two causes of action for libel. The first is in these Avords : “A month ago Mr. McGrory refused, as supervisor, to approve Mr. Muffin’s bond. Counselor Henderson, acting for Muffin, took the motion to the board of supervisors. In the meantime Counselor Keogh investigated matters for Mr. McGrory and learned that ten of the sureties did not know they were on the bond, although Henry C. Henderson, notary public, had acknowledged them as sureties.” The plaintiff is a lawyer and notary public, and the words are charged to have been published concerning him. *506This is a good cause of action. It is not necessary to set forth, extrinsic' facts showing the application to plaintiff (Code, § 535), and none are needed to show the words to be capable of a libelous meaning in themselves. None other seems possible. A charge is made that a notary public certified the acknowledgments of ten persons as baving been taken by him to a bond, and they, the persons purporting to sign it, did not know that their names were on the bond. If the language is capable of two interpretations, the question is one for a jury. (Sanderson v. Caldwell, 45 N. Y., 398.)
The second cause of action is not so clear. The words aver that the plaintiff fired at one Allen with a pistol to prevent Allen shooting-him. The question is not noticed in this appeal, or if the conclusion is right upon the first count, the demurrer to the whole complaint should have been overruled. {Hale v. The Omaha Nat. Bank, 49 N. Y., 627.)
The judgment should, therefore, be reversed, with leave to defendant to answer in twenty days, costs to abide event.
Pratt, J., concurred; Dvkman, J\, not setting.
Order sustaining demurrer to complaint and judgment reversed with costs to abide event, twenty days given to answer.